Citation Nr: 1549966	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-12 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1992 to February 1997.  Her primary specialty was as an inventory management journeyman and she was last assigned to the 509th Maintenance Squadron.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED to the AOJ for the following actions:

1.  The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated her and/or the names and addresses of the medical facilities where she was treated or examined for tinnitus since her separation from the service.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the appellant's treatment for tinnitus.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, reports of pre-employment examinations, reports of insurance examinations, emergency room records, hospital discharge summaries, consultation reports, reports of audiometric studies, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and  her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  When the actions in part 1 have been completed, the AOJ must schedule the Veteran for an audiology examination to determine the nature and etiology of any tinnitus found be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If tinnitus is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's tinnitus had its onset in or as a result of service.  In so doing, the examiner must review the entire record and specifically consider the following:  

a.  The report of the Veteran's December 1990 pre-screening; 

b.  The report of the Veteran's June 1991 service entrance examination; 

c.  A Military Public Health INH Tracking Form and Monthly Questionnaire associated with the Veteran's treatment from October 18, 1995 through April 10, 1996.  

d.  A Master Workplace Data Summary, AF Form 2755, dated in December 1995; 

e.  The report of a March 1996 Hearing Conservation Examination;  

f.  The report of the Veteran's January 2013 VA outpatient treatment and the report of her February 2013 consultation with the VA Audiology Service.

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  A discussion of the facts and the medical principles involved, with citations to the record and medical literature, will be of considerable assistance to the Board.  

If the examiner is unable to render an opinion without resorting to SPECULATION, he or she must state why that is so.  

The Veteran is advised that it is  her responsibility to report for all scheduled VA examinations and to cooperate in the development of  her claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folders  

3. When the actions requested in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for tinnitus. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


